In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relator’s motion for alternative writ,
IT IS ORDERED by the court that said motion for alternative writ be, and the same is hereby, granted, prohibiting respondent from taking any action to enforce the subpoena issued by him requiring the Director of the Ohio Department of Mental Health to appear before him October 1, 1991, at 3:00 p.m., at the Hamilton County Probate Court, pending this court’s final disposition of this action.
Moyer, C.J., dissents.
Holmes, J., not participating.